REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Haas Reference: As close prior art, the examiner cites Haas et al. (WO 2016/045732 A1), which was previously cited in the file record of the instant application. Haas et al. (hereafter referred to as Haas) is drawn to a method for preparing liposomes, as of Haas, title and abstract. In one embodiment, Haas teaches preparing lipoplexes from DOTMA/DOPE liposomes and mRNA, as of Haas, page 40, Example 7. See the relevant text reproduced below from page 40 of Haas.

    PNG
    media_image1.png
    859
    1045
    media_image1.png
    Greyscale

Haas differs from the instantly claimed invention because of the following reasons.
First, Haas does not teach the required continuous-flow manufacturing method.

Third, the polydispersity indices taught by Haas in the above reproduced table appear to be higher than the polydispersity index recited by the instant claims. The instant claims require a polydispersity index of smaller than 0.2, whereas the polydispersity indexes in the table reproduced above are 0.256 and 0.226. The examiner notes that the abbreviation “PDI” in the above-reproduced table refers to polydispersity index.
Garidel Reference: As an additional relevant reference, the examiner cites Garidel et al. (US 2005/0064026 A1), which also was cited previously in the prosecution history of the instant application. 
Garidel et al. (hereafter referred to as Garidel) is drawn to processes for preparing homogeneous liposomes and lipoplexes, as of Garidel, title and abstract. Garidel teaches preparing lipoplexes, as of figures 4 and 5, wherein figure 4 is reproduced below.

    PNG
    media_image2.png
    785
    510
    media_image2.png
    Greyscale

Such preparation may be continuous, as of Garidel, 0058-0061. The nucleic acid in Garidel may be RNA, as of Garidel, paragraph 0057.
Garidel differs from the claimed invention for at least the following reasons.
First, while Garidel teaches preparation of lipoplexes, those exemplified in the examples of Garidel are made with DNA rather than RNA, though Garidel teaches RNA in its broad disclosure.

Third, while Garidel teaches DOTMA from a long list of lipids, as of paragraph 0049 of Garidel, the examples of Garidel use DOPE in combination with a different cationic lipid other than DOTMA. For example, example 1 of Garidel is drawn to DOPE in combination with DC-Chol, not DOPE in combination with DOTMA.
Fourth, with regard to the polydispersity index, Garidel teaches the following, e.g. in paragraph 0059 on page 6, relevant text reproduced below.

    PNG
    media_image3.png
    167
    405
    media_image3.png
    Greyscale

Garidel’s teaching of a polydispersity of less than or equal to 0.4 does not anticipate the claimed requirement that the polydispersity index be smaller than 0.2.
Fifth, the solutions of Garidel comprising NaCl appear to comprise 25 mM NaCl, as of Garidel, Table 3, reproduced below.

    PNG
    media_image4.png
    349
    457
    media_image4.png
    Greyscale

This is less than the concentration range of about 50 mM to about 300 mM of NaCl recited by the instant claims.
No Routine Optimization: Additionally, the examiner takes the position that it would not have been prima facie obvious for one of ordinary skill in the art to have optimized the polydispersity index (e.g. as in Garidel and/or Haas) to have been in the claimed range using routine optimization. The examiner presents the following arguments in support of this position.
MPEP 2144.05(II)(A) states that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” However, it is the examiner’s understanding that the polydispersity index differs from concentration or temperature in the following significant manner. With regard to concentration, the concentration of a reagent can be altered at will by an experimenter in that it can be increased by simply adding more of a reagent and decreased by adding less of a reagent. Similarly, temperature, in the context of a chemical reaction, can also 
In contrast, polydispersity index of lipoplex particles cannot be altered at will by an experimenter in the manner that temperature and concentration can be altered. The skilled artisan would have been motivated to have decreased the polydispersity of a population of liposome or lipoplex particles in order to have provided a sample of more uniform particles. However, there would not have been a reasonable expectation that a low polydispersity could have been achieved. This determination is made in view of Haas, page 40, relevant text and table reproduced above. Haas indicates that a smaller polydispersity is favorable in regard to quality requirements. However, this polydispersity appears to have been achieved by modifying the method of Haas to produce particles at a particle size that is smaller than the particle size that was most desired by Haas. As such, Haas appears to have sacrificed the desired particle size in order to have achieved the lowest possible polydispersity, wherein the lowest possible polydispersity achieved as Haas was not as low as the polydispersity recited by the instant claims.
The result of these teachings appears to be that achieving a low polydispersity in a particle population is a difficult undertaking that cannot be easily achieved with a reasonable expectation of success. This determination is made at least in view of the fact that Haas appeared to need to sacrifice the most desirable particle size in order to achieve a low polydispersity index, which still was not as low as the claimed polydispersity index. 

New Claims – No New Matter: New claims 153-155 are adequately supported as of at least the instant specification on page 38 lines 10-20, which discloses targeting the spleen. The instant specification also discloses intravenous administration on page 1 line 6.
Particle Size Issues: The particle size recited by instant claim 29 refers to the particle size of the lipoplex, which is the particle comprising both the liposome and the RNA. In contrast, the particle sizes of claims 117-118 refer to the particle size of the liposome prior to its combination with RNA. As such, although claims 117-118 recite particle sizes outside the range of claim 29, claims 117-118 are not subject to a rejection under 35 U.S.C. 112(b) or 112(d) because the particle size limitations of claims 117-118 refer to a different particle as compared with the particle size limitation of claim 29.
Ionic Strength Issues: The ionic strength recited by instant claim 29 is the ionic strength of the first solution comprising RNA prior to its combination with liposome lipids. In contrast, the ionic strengths recited by instant claims 142 and 147 refer to the ionic strength of the composition produced when the first solution comprising RNA is combined with the second solution comprising lipids. As such, although claims 142 and 
Amendment to Claim 29: In applicant’s response on 2 March 2022, applicant deleted the term “cationic” with respect to the liposome. The examiner notes; however, that the liposome recited by claim 29 includes the lipids DOTMA and DOPE. The skilled artisan would have been aware that DOTMA is a cationic lipid as it comprises a cationic quaternary ammonium group. The skilled artisan would also have been aware that DOPE is a zwitterionic lipid at neutral pH, wherein a zwitterionic lipid comprises both a positive and negative charge. This is because DOPE comprises an anionic phosphate group and a primary amine group that would have been protonated at neutral pH and would have thereby been cationic. As such, the skilled artisan would have expected that the combination of DOTMA with DOPE would most likely have resulted in a cationic liposome, though the claim does not exclude a non-cationic liposome comprising DOTMA, DOPE, and additional lipids with negative charges.
Note Regarding Definition of “Solution” and “Colloid”: As best understood by the examiner, the definition of the term “solution” in the instant application is such that liposomes homogeneously dispersed in an aqueous environment are understood to read on the required solution. This is the case regardless of whether the individual lipids themselves are soluble in said aqueous environment. The instant specification indicates that the definition of the term “solution” is such that liposomes dispersed in an aqueous 
The instant application also uses the term “liposome colloid.” As best understood by the examiner, the term “colloid” refers to both the colloidal particles and the dispersion medium in which the colloidal particles are dispersed. See the instant specification as of page 9, top two lines, which describes a solution containing liposomes as a liposome colloid, thereby indicating that the term “liposome colloid” refers to both the liposomes themselves and to the solution in which the liposomes are dispersed.
As such, claims 29 and 116 are understood to be adequately described and not indefinite. Claim 116 appropriately further limits claim 29 because it excludes cases wherein the liposomal solution is not the liposome colloid.
Ramsay Reference: As an additional relevant reference that has not previously been cited, the examiner cites Ramsay et al. (WO 2016/138175 A1). Ramsay et al. (hereafter referred to as Ramsay) is drawn to a continuous flow system that can be used to make lipid nanoparticles comprising nucleic acid. However, Ramsay is drawn to a microfluidic system and method. In contrast, the instant claims are drawn to a method that uses a non-microfluidic system. As such, Ramsay’s teaching of a microfluidic system is outside the scope of the instant claims, and no rejection over Ramsay has been written.
Zelphati Reference: As an additional relevant reference, the examiner cites Zelphati et al. (Gene Therapy, Vol. 5, (1998), pages 1272–1282), which has been cited previously in the prosecution history. Zelphati et al. (hereafter referred to as Zelphati) is 
First, while Zelphati teaches that the lipoplex formulations are “monodisperse”, Zelphati does not actually provide a numerical value for the polydispersity index.
Second, Zelphati is silent as to the Reynolds number.
Third, Zelphati teaches DNA instead of RNA.
Fourth, Zelphati does not teach the required cationic lipid “DOTMA”, in contrast, Zelphati teaches a different cationic lipid (“DMRIE”).
Fifth, Zelphati does not teach the ionic strength and/or NaCl concentration with the nucleic acid solution used to form the lipoplex. While Zelphati does teach 0.9% saline on page 1281, left column, section entitled “Preparation of liposomes”, this saline is used in the liposome solution. In contrast, the limitations of claim 29 regarding NaCl concentration relate to NaCl in the solution comprising nucleic acid. Zelphati provides no teaching regarding NaCl concentration in the solution comprising nucleic acid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/Primary Examiner, Art Unit 1612